Title: To George Washington from William Tilghman, 8 August 1795
From: Tilghman, William
To: Washington, George


          
            sir
            Philada Augt 8. 1795.
          
          Mr Sidney George’s agent in this City, was not punctual in performing his promise, so that it was not till the day before

yesterday that I received five hundred & eighty nine dollars & eighty seven cents in full of the principal & interest due on Mr George’s bond passed to you as surviving Executor of the late Coll Colville. Agreeably to your request, I propose to retain thirty dollars, as a compensation for my services, & the balance of five hundred & fifty nine Dollars & eighty seven cents, remains ready to be paid to your order in this City at sight, or to be remitted to you immediately if you desire it—I can easily procure post Notes from one of the banks, which may be forwarded with little or no risque. I beg the favor of your directions on this subject, & have the honor of being with the highest respect, yr most ob. servt
          
            Wm Tilghman.
          
        